MacKINNON, Circuit Judge
(concurring):
I concur in the opinion by Judge Robinson but wish to make two points with respect thereto.
First, as to legislative history. The opinion cites much so-called legislative history. However, I wish to make the point that the mere failure of Congress to pass a bill that has been introduced does not constitute “legislative history” of Congressional intent to reject the provisions in said bill that are not incorporated in final legislation accomplished by another bill. In the absence of an up or down vote on the specific provision the intent of Congress cannot be said to have been expressed.' Thus, to my mind the conclusion cannot be reached from Congress’ failure to enact S. 1 that Congress thereby “unmistakably scrapped” any provision therein. See the court’s opinion at page 445. With thousands- of bills introduced in every Congress if failure of enact*182ment in the form introduced were taken to indicate Congressional intent practically any intent desired could be demonstrated.
Second, as to the court’s citation at page 451 of American Security Council Educ. Foundation v. FCC, 607 F.2d 438 (D.C.Cir. 1979), since I joined in the dissent in that case, I do not agree that the factual situation in that case constituted a failure to properly specify the relevant issue.